Title: 1760. Novr. 14th. Friday.
From: Adams, John
To: 


       I am just entered on the 26th Year of my Life, and on the fifth Year of my studies in Law, and I think it is high Time for a Reformation both in the Man, and the Lawyer. 25 Years of the Animal Life is a great Proportion to be spent, to so little Purpose, and four Years, the Space that we spend at Colledge is a great deal of Time to spend for no more Knowledge in the science and no more Employment in the Practice of Law. Let me keep an exact Journal therefore of the Authors I read, in this Paper.
       This day I am beginning my Ld. Hales History of the Common Law, a Book borrowed of Mr. Otis, and read once already, Analysis and all, with great Satisfaction. I wish I had Mr. Blackstones Analysis, that I might compare, and see what Improvements he has made upon Hale’s.
       But what principally pleased me, in the first Reading of Hales History, was his Dissertation upon Descents, and upon Tryals by a Jury.
       Hales Analysis, as Mr. Gridley tells me, is an Improvement of one, first planned and sketched by Noy, an Attorney General in the Reign of Charles 1st. And Mr. Blackstone’s is an Improvement upon Hales.
      